DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application on June 23, 2020.   Claims 1-11 are pending.  

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims  1,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (5,913,114).
Re-claim 1,  Lee teaches (at Figs 14,2-12; col 3, line 28 to col 8) a semiconductor device comprising: a semiconductor substrate 10 of a first conductivity type (col 3, line 28-30 for P-type); a first semiconductor layer 31,32 of the first conductivity type (col 3, lines 65-67 for P+ type) formed on the semiconductor substrate and having a first conductivity type impurity concentration (col 3, lines 65-67 for P+ concentration; Figs 2-4, cols 3-4) higher than a first conductivity type impurity concentration of the semiconductor substrate 10 (col 3, line 28-30 for P concentration); a second semiconductor layer 300 of a second conductivity type (Figs 4,14; col 4, lines 5-7 for N-type epitaxial layer 300) formed above the first semiconductor layer; a first device region formed in the second semiconductor layer and configured to operate based on a first reference voltage (col 2, lines 20-26 for different operating voltages); a second device region (Fig 4; col 3, lines 25-48 for DMOS region D and CMOS region C, and bipolar region B) . 


Claim Rejections - 35 USC § 103 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
  Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (5,913,114) taken with Usami (10,256,133).
Lee teaches (at Figs 14,2-12; col 3, line 28 to col 8) the semiconductor device, as applied to claims 1,10 above and fully repeated herein; Re-claims 10 and 3, wherein the region isolation structure 31 (Fig 14) includes a column region 321 of the first conductivity type (Figs 14,7; col 
Re-claims 3-9: As applied above, Lee already teaches the region isolation structure 31 comprising the column region 31 (as recited in claim 10) reaching the first semiconductor layer from the front surface of the second semiconductor layer, but mainly lacks to employ the trench isolation structure includes a trench having a depth reaching the first semiconductor layer from the front surface of the second semiconductor layer, and a buried material buried in the trench (as recited in claim 3). 
However, Usami teaches wherein the trench isolation structure DTI (Fig 3; col 1, col 4, lines 43-64) includes a trench having a depth reaching the first semiconductor layer (e.g. PEF1 in Fig 3) from the front surface of the second semiconductor layer PEP2 , and a buried material (ZM1 in Figs 3,6; col 11, lines 58-65; PSUB conductor in Figs 3,11, col 13, lines 21-25) buried in the trench. the semiconductor device comprising the first device region 2A and the second device region 1A (Figs 1-11; col 4, lines 43-64 to col 9) configured to operate based on a second reference voltage different from the first reference voltage,
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at before the effective filling of the invention to provide the semiconductor device including the region isolation structure of Lee by, instead of employing the column portion for isolation structure, employing the trench isolation structure includes a trench with the material buried in the trench, as taught by Usami, wherein the buried material including insulator and buried electrode. This is because these isolation structures are alternative and art recognized equivalent for substitution, and because of the desirability to form the deep trench structure for isolating the first and second device regions in an effective and reliable manner.

 	 Re further claim 4, Usami also further teaches wherein the buried material includes an insulating film (ZM1 in Figs 3,6; col 11, lines 58-65; col 4, lines 43-64)  formed on an inner wall of the trench, and a buried electrode (PSUB conductor in Figs 3,11, col 13, lines 21-25) buried in the trench with the insulating film interposed between the buried electrode and the trench. 
 	Re further claim 5, Usami also further teaches wherein the buried electrode (PSUB conductor in Figs 3,11, col 13, lines 21-25; Figs 5-11; col 11, line21 to col 13) and the first 
 	Re further claim 6, Usami also further teaches wherein the insulating film (ZM1 in Figs 3,6; col 11, lines 58-65; col 4, lines 43-64)  has an opening (Fig 6, col 11, line 58 to col 12) exposing a bottom wall of the trench, and the buried electrode (PSUB conductor in Figs 3,11, col 13, lines 21-25; Figs 5-11; col 11, line21 to col 13) is in contact with the first semiconductor layer PEP1 through the opening. 
 	Re further claim 7, Usami also further teaches wherein the insulating film (ZM1 in Figs 3,6; col 11, lines 58-65; col 4, lines 43-64) covers an entire surface of the inner wall of the trench (as shown in Figs 6,14).
Re further claim 8, Usami also further teaches wherein the buried material includes an insulator (ZM1 in Figs 3,6; col 11, lines 58-65; col 4, lines 43-64). 
Re further claim 9, Usami also further teaches wherein the trench includes a first trench (Fig 4 for trench of STI; col 9, lines 25-39 for shallow trench isolation (STI)) extending from the front surface of the second semiconductor layer PEP2 to a predetermined depth in the second semiconductor layer and having a bottom portion in the second semiconductor layer PEP2, and a second trench (Fig 5, col 11, lines 22-56) formed narrower than the first trench and penetrating through the second semiconductor layer PEP2 from the bottom portion of the first trench to the first semiconductor layer PEP1.   


  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee (5,913,114) taken with Cai (9,660,074).
Lee teaches (at Figs 14,2-12; col 3, line 28 to col 8) the semiconductor device, as applied to claims 1,10 above and fully repeated herein. 
 Re-claim 11:  As applied above, Lee already teaches the first semiconductor layer and the second semiconductor layer having the first conductivity type, but lacks comprising 
a third semiconductor layer formed between the first semiconductor layer and the second semiconductor layer and having a first conductivity type impurity concentration lower than the first conductivity type impurity concentration of the first semiconductor layer.

Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at before the effective filling of the invention to provide the semiconductor device of Lee by including the third semiconductor layer at lower concentration of first conductivity type and formed between the first semiconductor layer and the second semiconductor layer as taught by Cai.  This is because of the desirability to improve the characteristic of the semiconductor device.  

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822